                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ANDRE HOSKINS,                                          CASE NO. C18-1252-JCC
10                             Plaintiff,                    ORDER
11          v.

12   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION, et al.,
13
                               Defendants.
14

15

16          This matter comes before the Court on Plaintiff’s motion to amend complaint (Dkt. No.

17   12) and Defendants City of Seattle, Seattle Office for Civil Rights, and Seattle Public Library’s

18   (collectively, the “City”) motion for a more definite statement (Dkt. No. 30). Having thoroughly

19   considered the parties’ briefing and the relevant record, the Court finds oral argument

20   unnecessary and hereby GRANTS both motions for the reasons explained herein.

21   I.     DISCUSSION

22               A. Motion to Amend

23          Plaintiff filed his initial complaint in this matter on August 24, 2018, (Dkt. No. 1), and

24   praecipes to issue summons were filed on September 5, 2018. (Dkt. Nos. 4, 5.) On September 10,

25   2018, Plaintiff filed a motion to amend his complaint pursuant to Federal Rule of Civil Procedure

26   15 and attached a proposed amended complaint. (Dkt. Nos. 12, 12-1.) A party may amend its


     ORDER
     C18-1252-JCC
     PAGE - 1
 1   pleading once as a matter of course within 21 days of serving it. Fed. R. Civ. P. 15(a)(1)(A). As

 2   Plaintiff filed his motion to amend within 21 days of serving his initial complaint in this matter,

 3   Plaintiff’s motion is GRANTED. Plaintiff is instructed to amend his complaint in accordance

 4   with this order.

 5               B. Motion for a More Definite Statement

 6           The City moves for a more definite statement seeking clarification of Plaintiff’s claims

 7   against each of the named Defendants and the factual allegations underlying each of his claims.

 8   (Dkt. No. 30.) The City contends that Plaintiff’s initial complaint (Dkt. No. 1) and proposed
 9   amended complaint (Dkt. No. 12-1) both do not comply with Federal Rules of Civil Procedure 8
10   and 10 and are too vague and confusing to allow a proper response. (Dkt. No. 30 at 5–9.)
11           A pleading must set forth: “a short and plain statement of the grounds for the court’s
12   jurisdiction; . . . a short and plain statement of the claim showing that the pleader is entitled to
13   relief; and . . . and demand for the relief sought . . . .” Fed. R. Civ. P. 8(a). In addition, “[a] party
14   must state its claims or defenses in numbered paragraphs, each limited as far as practicable to a
15   single set of circumstances.” Fed. R. Civ. P. 10(b).
16           “A party may move for a more definite statement of a pleading to which a responsive
17   pleading is allowed but which is so vague or ambiguous that the party cannot reasonably prepare
18   a response.” Fed. R. Civ. P. 12(e). The party moving for a more definite statement must specify

19   “the defects complained of and the details desired.” Id. Although courts hold pro se plaintiffs to

20   less stringent pleading standards than represented parties, see Brazil v. U.S. Dep’t of Navy, 66

21   F.3d 193, 199 (9th Cir. 1995), courts may order pro se litigants to provide more definite

22   statements rather than dismiss deficient complaints. See, e.g., Dorsey v. Am. Express Co., 499 F.

23   Supp. 2d 1, 2 (D.D.C. 2007) (denying the defendants’ motion to dismiss and granting the

24   defendants’ motion in the alternative for a more definite statement).

25           Both Plaintiff’s initial complaint and his proposed amended complaint do not comply

26   with Federal Rules of Civil Procedure 8 and 10, such that the named Defendants cannot


     ORDER
     C18-1252-JCC
     PAGE - 2
 1   reasonably prepare a response. (See Dkt. Nos. 1, 12-1.) For example, Plaintiff’s initial complaint

 2   intermixes factual allegations and legal arguments, does not clearly link Plaintiff’s factual

 3   allegations to his relevant claims against each named Defendant, and does not set forth separate

 4   individual factual allegations and legal arguments in a way that would enable each named

 5   Defendant to respond to the claims against it. (See generally Dkt. No. 1); Fed. R. Civ. P. 8(a)(1);

 6   Fed. R. Civ. P. 10(b). Plaintiff’s proposed amended complaint does not cure these deficiencies.

 7   The body of the proposed amended complaint appears to seek to clarify the jurisdictional bases

 8   of Plaintiff’s initial complaint and his claimed damages. (See Dkt. No. 12-1.) Although
 9   Plaintiff’s proposed amended complaint states that he “repeats and alleges each and every
10   allegation set forth in the complaint,” an amended complaint generally supersedes the original
11   complaint. See Lacey v. Maricopa Cty., 693 F.3d 896, 925 (9th Cir. 2012) (collecting cases).
12   Plaintiff’s piecemeal correction of his initial complaint via his proposed amended complaint is
13   not sufficient to serve as the operative complaint in this action and does not clarify Plaintiff’s
14   claims against each named Defendant or the factual allegations and legal argument underpinning
15   those claims.
16          In response to the City’s motion, Plaintiff contends that the motion “serves no purpose
17   other than harassment and to prejudice” him, that the City has failed to timely answer his
18   complaint, and that the City’s motion is frivolous. (See Dkt. No. 32 at 2–3.) But Plaintiff has not

19   shown why being required to file an amended complaint, which has requested to do, is harassing,

20   prejudicial, or frivolous. Further, the City properly filed its motion for a more definite statement

21   prior to filing a responsive pleading. Fed. R. Civ. P. 12(e). 1 Therefore, the City’s motion for a

22
            1
23             Plaintiff’s response to the City’s motion extensively argues the merits of his case. (See
     id. at 2–12) (for example, arguing that a videotape of the underlying incident exonerates him).
24   Plaintiff has also attached several documents that purportedly support his claims against the
     named Defendants. (Id. at 14–30.) Plaintiff’s arguments and supporting documents do not show
25   that the City acted improperly in moving for a more definite statement. Rather, these arguments
     and supporting documents are more appropriately put before the Court in Plaintiff’s amended
26   complaint, should he choose to file one.

     ORDER
     C18-1252-JCC
     PAGE - 3
 1   more definite statement is GRANTED.

 2   II.    CONCLUSION

 3          For the foregoing reasons, Plaintiff’s motion to amend his complaint (Dkt. No. 12) is

 4   GRANTED. The City’s motion for a more definite statement (Dkt. No. 30) is GRANTED.

 5   Plaintiff shall file an amended complaint no later than 30 days from the date this order is issued.

 6   Plaintiff’s amended complaint must: (1) set forth Plaintiff’s factual allegations without

 7   accompanying legal argument, in discrete numbered paragraphs; (2) set forth Plaintiff’s legal

 8   claims against each named Defendant; and (3) specify the factual allegations relevant to each of
 9   his claims against each named Defendant. Plaintiff should incorporate the changes set forth in his
10   proposed amended complaint into his amended complaint, as opposed to filing a separate
11   document memorializing the changes. Plaintiff should also limit the material in his amended
12   complaint to factual allegations and legal argument relevant to his claims.
13          The Clerk is DIRECTED to RENOTE Defendant American Civil Liberties Union
14   Foundation’s renewed motion to dismiss (Dkt. No. 23) to May 20, 2019.
15          DATED this 19th day of April 2019.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C18-1252-JCC
     PAGE - 4
